Case 16-14037-AJC Doc117 Filed 07/22/20 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 6th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: DEMETRIO VAZQUEZ JOINT DEBTOR: CARMEN VAZQUEZ CASE NO.: 16-14037 AJC
SS#: xxx-xx- 7335 SS#: xxx-xx-4028
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [| Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,822.55 formonths 1 to 52 ;
2. $2,883.72 for months 53 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE [mi] PROBONO
Total Fees: $7575.00 Total Paid: $1630.00 Balance Due: $5945.00
Payable $104.23 /month (Months 1 to 52 )
Payable $525.00 /month (Months 53 to 53 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Safe Harbor Fees $3,500.00, MMM $2,500.00 , Motion to Modify $525.00, Motion to Modify $525.00,
Motion to Modify (July 2020)$525.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: Nationstar Mortgage

 

 

Address: 350 Highland Drive Arrearage/ Payoff on Petition Date $40,029.39 plus Petiton Mortgage Fee $1350.00=$41,379.39
Lewisville, TX 75067 Arrears Payment (Cure) $510.27 /month (Months 1 to 52 )
Last 4 Digits of Arrears Payment (Cure) $463.93 /month (Months 53 to 84 )
AccountNo.: ____2314_ Regular Payment (Maintain) $1,106.72 /month (Months 1 to 52_)

 

 

LF-31 (rev. 10/3/17) Page 1 of 3

 

 
Case 16-14037-AJC Doc117_ Filed 07/22/20 Page 2of3

Debtor(s): DEMETRIO VAZQUEZ, C. EN VAs Case number: 16-14037 AJC

 

 

 

14110 SW 161 PLACE, MIAMI, FL 33196

[_] Personal Property/Vehicle

Description of Collateral:

Regular Payment (Maintain) $1,569.41 /month (Months 53 to_53_)
Regular Payment (Maintain) $2,094.41 /month (Months 54 to 60 )
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [m|Escrow is included in the regular payments
[_ Other Real Property [_|The debtor(s) will pay [_|taxes [_Jinsurance directly
Address of Collateral:

VI.

VII.

VIII.

LF-31 (rev. 10/3/17)

 

 

 

 

B. VALUATION OF COLLATERAL:

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

(§] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[m] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mi] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [8] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $14.90 /month (Months 1 to 52 )
$37.00

[m] NONE

Pay /month (Months 53 to 84 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mj] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.
EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[§] NONE
INCOME TAX RETURNS AND REFUNDS: [7] NONE

[m| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS [| NONE
[m™] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The Filing Date was 3/22/16. 1st payment was 4/22/16 The Proof of claim #7 for the Nationstar Mortgage, LLC . states the
Page 2 of 3

 
Case 16-14037-AJC Doc117 Filed 07/22/20 Page 3of3
Debtor(s): DEMETRIO VAZQUEZ, C. EN VA? Case number: 16-14037 AJC

ongoing regular payment is $1,218.31. The NOPC filed 3/10/17 indicates that the payment would change to $1,323.36 effective
6/1/16. The Notice of Payment Change filed 3/10/17 states that the payment would change effective 4/1/17 to $1,14.01. The
Notice of Payment Change filed 5/9/17 states that the payment would change effective 6/1/17 to $ 1523.74. The Notice of
Payment Change filed 2/1/18 states that the payment would change effective 3/1/18 to $ 1,566.53. The Notice of Payment
Change filed 9/30/19 states that the payment would change effective 11/1/19 to $ 1,531.44. The Notice of Payment Change filed
10/21/19 states that the payment would change effective 12/1/19 to $ 1,473.29.

 

4/1/16 through 5/1/16 = 2months@ $1,218.31 = $2,436.62
6/1/16 through 3/1/17= 10months@ $1,323.36 = $13,233.60
4/1/17 through 5/1/17= 2months@ $1,414.01 =$2.828.02
6/1/17 through 2/1/18= 9months@ $1,523.74 = $13,713.66
3/1/18 through 10/1/19 =20 months @ $1,566.53 = $31,330.60
11/1/19 through 11/1/19= 1month@ $1,531.44 = $1,531.44
12/1/19 through 3/1/23= 40months@ $1,474.29 = $58,971.60
Total to be paid through the plan in regular payments = $124.045.54

 

[-] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
DEMETRIO VAZQUEZ Date CARMEN VAZQUEZ Date
JOSE FUNCIA 7/15/2020
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
